             Case 1:19-cv-03619-VSB Document 47 Filed 02/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALE S.A.,

                     Petitioner,

        -against-                                    Case No. 19-cv-3619

 BSG RESOURCES LIMITED,

                     Respondent.


                                   [PROPOSED] JUDGMENT


       Upon review and consideration of the Petitioner’s Petition for Recognition and
Enforcement of a Foreign Arbitral Award, and the entire record in this case, it is, this __ day of
February, 2020,

       ORDERED that the Petitioner’s Petition is hereby GRANTED; and it is further

       ORDERED that the Arbitral Award is hereby confirmed, recognized and will be enforced
under Section 9 of the Federal Arbitration Act and Article IV of the Convention on Recognition
and Enforcement of Foreign Arbitral Awards; and it is further

       ORDERED that pursuant to the Arbitral Award, Respondent BSG Resources Limited
must pay Petitioner Vale S.A.:

       i.        $1,246,580,846.00 representing damages (the “Damages”) pursuant to the
                 Arbitral Award ¶ 1005.2;

       ii.       $773,454,952.42 representing pre-award interest on the Damages pursuant to the
                 Arbitral Award ¶ 1005.3, in respect of:

                      a.   an initial consideration of $500,000,000, amounting to
                           $350,479,673.33 (i.e., 3,261 days at a rate of LIBOR USD 3-month
                           plus 7%, accrued from April 30, 2010 to April 4, 2019);

                      b.   promissory notes of a total value of $581,197,104, amounting to
                           $326,674,950.99 (i.e., at a rate of LIBOR USD 3-month plus 7%,
                           accrued from the dates set out by reference in the Arbitral Award ¶
                           1005.3.2, to April 4, 2019);

                      c.   the costs of a feasibility study of $85,365,652, amounting to
                           $49,707,064.29 (i.e., 2,681 days at a rate of LIBOR USD 3-month plus
           Case 1:19-cv-03619-VSB Document 47 Filed 02/21/20 Page 2 of 2



                          7%, accrued from December 1, 2011 to April 4, 2019); and

                    d.    Vale’s internal costs of $80,018,090, amounting to $46,593,263.81
                          (i.e., 2,681 days at a rate of LIBOR USD 3-month plus 7%, accrued
                          from December 1, 2011 to April 4, 2019).

      iii.     $16,000,000.00 representing Vale’s costs of legal representation and related costs
               (including experts fees), pursuant to the Arbitral Award ¶ 1005.5 (the “Legal
               Costs”);

      iv.      GBP 1,413,565.42 representing Vale’s costs of arbitration, less certain deposits
               made by BSGR and costs to be borne by Vale, pursuant to the Arbitral Award
               ¶ 1005.5 (the “Arbitration Costs”);

      v.       Post-award compound interest on the Damages and interest on the Damages,
               amounting to $128,815,295.58 accrued as of the February 20, 2020 valuation date
               (i.e., 322 days at a rate of LIBOR USD 3-month plus 5%, accruing from April 4,
               2019) and subject to future annual rests for compounding, pursuant to the Arbitral
               Award ¶ 1005.4;

      vi.      Post-award compound interest on the Legal Costs, amounting to $1,020,301.09
               accrued as of the February 20, 2020 valuation date (i.e., 322 days at a rate of
               LIBOR USD 3-month plus 5%, accruing from April 4, 2019) and subject to future
               annual rests for compounding, pursuant to the Arbitral Award ¶ 1005.4;

      vii.     Post-award compound interest on the Arbitration Costs, amounting to GBP
               72,012.24 accrued as of the February 20, 2020 valuation date (i.e., 322 days at a
               rate of LIBOR GBP 3-month plus 5%, accruing from April 4, 2019) and subject
               to future annual rests for compounding, pursuant to the Arbitral Award ¶ 1005.5,
               as amended in a May 30, 2019 correction to the Arbitral Award ¶ 12; and

      viii.    Post-judgment interest on all foregoing amounts calculated at the federal statutory
               post-judgment interest rate set in 28 U.S.C. § 1961, and running from the day
               after entry of this Final Judgment until paid.




Dated: February _____, 2020
       New York, New York



                                        ____________________________________
                                        THE HONORABLE VERNON S. BRODERICK
                                        UNITED STATES DISTRICT COURT JUDGE




                                                2
